Citation Nr: 1340008	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  05-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability, to include hypertensive cardiomyopathy and congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION


The Veteran had active duty for training (ACDUTRA) from November 1974 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was remanded by the Board in July 2007, August 2010, and October 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an enlarged heart and other heart disability due to his service-connected hypertension and his service-connected kidney disease.  In a November 2013 Informal Hearing Presentation, the Veteran's representative pointed out that the Veteran is service-connected for hypertension and for chronic kidney disease and asserted that both of those conditions are medically known to cause congestive heart failure.

In August 2012, the Veteran submitted private medical records in support of his claim.  These records are from the Princeton Baptist Medical Center (PBMC).  A February 2011 hospitalization record notes that the Veteran had congestive heart failure on September 17, 2010.  

In August 2013 the Board obtained a VHA opinion.  The VHA physician stated that he was unable to determine whether the Veteran has a heart disability based on the February 2011 echocardiogram.  The VHA physician stated that the Veteran must be given another echocardiogram, while the Veteran is in stable condition, to determine whether the Veteran has an acute or a chronic cardiac condition.  

The Board notes that the Veteran's electronic virtual claims file contains VA treatment records dated from March 2012 to August 19, 2013, which have not been considered by the agency of original jurisdiction (AOJ).  These records should be considered by the AOJ and a supplemental statement of the case should be issued to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any relevant records that are not already of record pertaining to his claimed heart disabilities.  Provided that any authorization necessary for the release of such documents has been provided, attempt to obtain the identified records.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After the above evidence is obtained, to the extent possible, schedule the Veteran for cardiac examination.  The claims file should be made available to the examiner for review before the examination; the examiner must indicate that the claims file was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time and included in the examination report.  The Veteran should be provided an echocardiogram while the Veteran is in stable condition.  

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed heart disability, including but not limited to the cardiomyopathy and congestive heart failure which manifested during the pendency of the claim is due to or the result of any of the Veteran's service-connected disabilities, in particular his service-connected hypertension and his service-connected chronic kidney disease (and associated treatment such as Feldene medication).  The Veteran is also service-connected for major depression, degenerative joint disease of the lumbosacral spine, stage 2 chronic kidney disease, degenerative arthritis and pes ansurius of the knees, and left leg length discrepancy.

If the examiner opines that the Veteran's cardiac disability is not the result of any of the Veteran's service-connected disabilities, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed heart disability, including but not limited to cardiomyopathy and congestive heart failure, is aggravated (i.e., worsened) beyond its natural progression by any of the Veteran's service-connected disabilities (and the associated treatment, such as Feldene medication).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner must state the underlying reasons for any opinion offered.

3.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case (SSOC) and provide him with an opportunity to respond in accordance with applicable statutes and regulations.  The SSOC should include review of all evidence obtained since the February 2013 SSOC.  The case should be then returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



